LAWRENCE, Judge,
specially concurring.
I concur with the majority that Hunt v. State, 659 So.2d 363 (Fla. 1st DCA 1995), requires that the judgment of the trial court be reversed. However, I write to address any suggestion that an order to show cause issued pursuant to Florida Rule of Juvenile Procedure 8.150(b) must be based only upon an affidavit or sworn testimony of an individual having personal knowledge of the essential facts. Rule 8.150(b) provides in the alternative that an order to show cause may be based upon “the [court’s] own motion.” A.L.B. v. State, 675 So.2d 668 (Fla. 1st DCA 1996).